Citation Nr: 1645795	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-19 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse.

2.  Entitlement to service connection for dental disorder, to include a temporomandibular joint (TMJ) disorder (claimed as residuals of jaw surgery, to include a TMJ disorder).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

A. Zenzano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO, in relevant part, denied service connection for mitral valve prolapse, and for a dental disorder (claimed as residuals of jaw surgery, to include a TMJ disorder).  The Veteran perfected a timely appeal that specifically identified these two conditions as the issues in which she intended to appeal.  See July 2008 Notice of Disagreement (NOD); March 2010 Statement of the Case (SOC); May 2010 Substantive Appeal (VA Form 9), limiting the appeal to the two issues listed on the title page.

In September 2012 and August 2014, the appeal was remanded to afford the Veteran the opportunity for a hearing.  In October 2014, she testified before the undersigned Veterans Law Judge sitting at her local RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a dental disorder, to include a TMJ disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the October 2014 hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim of entitlement to service connection for mitral valve prolapse.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claim of entitlement to service connection for mitral valve prolapse.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the October 2014 hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew her claim of entitlement to service connection for mitral valve prolapse.  The intent to withdraw such claim was also confirmed by the Veteran's representative during the hearing.

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the claim of entitlement to service connection for mitral valve prolapse.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service connection for mitral valve prolapse is dismissed.


REMAND

The Veteran seeks service connection for a dental disorder, to include a TMJ disorder.  She contends, in essence, that she developed a TMJ disorder during service, secondary to her overbite, and though she eventually had surgery to correct her overbite, she still suffers from a TMJ disorder.

Service treatment records show that in October 1985, upon entrance dental examination, the Veteran presented with a deep overbite, partial implant of teeth numbers 17 and 32, and an anterior cross-bite of the left mandibular and anterior crowding.

Following dental examination on June 14, 1988, the assessment was of a deep overbite with "ging clefts" teeth numbers 24 and 25.  When the Veteran presented for dental examination on June 15, 1988, she had a very deep vertical overlap in the interior sextant, with clefting of teeth numbers 24 and 25.

A dental consultation was performed on June 27, 1988; it was noted that the Veteran presented with a deep overbite and class II malocclusion.

A dental examination was performed on October 4, 1998; the assessment was of severe class II malocclusion with impingement.  At that time, it was noted that the Veteran was to undergo bite-opening orthodontic surgery. 

A June 23, 1989, medical record refers to an operation or procedure for extraction first bicuspids of the left and right mandibular.

A March 29, 1991, report of medical history contains a notation of severe tooth or gum trouble, and of oral surgery scheduled for the top and bottom jaw (which detailed that the jaws were to be broken and a bone was taken out of the nose).  The physician summary and elaboration referred by history to "gingivitis - resolved NCD" and oral surgery "NCD."

Post service, the record evidence reflects that the Veteran underwent corrective dental surgery in May 1992.

Here, the Veteran underwent a VA dental examination in June 2008.  The examiner noted that Veteran had dental surgery and treatment for a deep overbite while on active duty.  The dental examination revealed a history of bruxism, limited opening, and no popping.  The examiner found no evidence of a TMJ disorder prior to the surgery, noting that there were no records of the Veteran's dental surgery.  As such, the examiner stated that he could not render an opinion regarding the etiology of her disorder without mere speculation, and he noted that the Veteran would send in any evidence that may have been missed.

The Veteran later submitted additional medical evidence, which included records from her May 1992 dental surgery.

Upon review, the Board observes that the AOJ in its adjudication classified the Veteran's dental condition as being congenital in origin, and thus found no worsening of that condition during service.  Nonetheless, the Board is unable to ascertain from the record whether the Veteran's dental condition is recognized to be: (1) a "defect" of congenital, development or familial (hereditary in) origin; (2) a "disease" of congenital, development or familial (hereditary in) origin; or, (3) an acquired condition that existed prior to service.

In the above context, VAOPGCPREC 82-90 initially points out that the terms "disease" and "defect" do in fact share many common elements and, as such, are often used interchangeably in the medical community.  However, the precedent opinion went further in its inquiry to parse out the distinctions in the definitions of those terms for the purposes of VA disability compensation claims adjudication.  According to the precedent opinion, a "disease" may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating.  In turn, a "defect" is defined as a structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).

A "defect" of congenital, developmental, or familial (hereditary in) origin is normally a static condition, which is incapable of improvement or deterioration.  Id.  A "disease," on the other hand, even one which is congenital, developmental, or familial (hereditary in) origin, is usually capable of improvement or deterioration.  Id.  As such, the terms "defect" and "disease" have very specific meanings within the context of VA disability compensation claims adjudication, with the former denoting a nature of being static, and the latter denoting a nature of change.

Accordingly, VAOPGCPREC 82-90 and VAOPGCPREC 67-90 make clear that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131, and the term "defect" in 38 C.F.R. § 3.303(c) must be interpreted as being mutually exclusive.  In this function, when considering a condition of congenital, developmental, or familial (hereditary in) origin, close attention must be paid to whether the condition is properly classified as a "disease process" or is simply a "defect or abnormality."

In this case, the medical evidence of record does not clearly identify whether the Veteran's dental condition is a "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  For this reason, the Board finds that an etiology opinion, which takes into consideration the aforementioned distinctions between a congenital "disease process" and a congenital "defect or abnormality" is necessary in order to make a decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximates dates of all treatment from medical-dental providers, VA and non-VA, which have treated her form her dental disorder, to include a TMJ disorder.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims file.  Appropriate efforts must be made to obtain all outstanding VA and non-VA dental treatment records.  The Veteran should be notified of unsuccessful efforts in this regard, in order to allow her opportunity to obtain and submit those records to VA. 

2.  After any additional records have been associated with the claims file and/or performing any additional development deemed warranted, return the claims file to examiner who conducted the June 2008 VA dental examination for an addendum opinion.  The claims file and a full copy of this REMAND is to be made available to the examiner.  The examiner is to note in the examination report that the claims file has been reviewed.  If the June 2008 VA dental examiner is not available, the claims file should be provided to an appropriate medical professional with appropriate expertise to render the requested opinion.  The need for an additional dental examination of the Veteran is left to the discretion of the medical professional designated to write the addendum opinion.

For the purposes of this addendum opinion, "defects or abnormalities" of congenital, developmental, familial or hereditary origin are static conditions which are incapable of improvement or deterioration.  "Diseases" of congenital, developmental, familial or hereditary origin are disease processes which are capable of improvement or deterioration.  

Following a review of claims files, including the service treatment records, private medical-dental records, and VA medical-dental records and examinations, the medical professional is to furnish an opinion with respect to the following questions:

(a).  With respect to the deep overbite with anterior cross-bite of the left mandible and anterior crowding, which was noted upon entry into service:

* (i) Is this condition congenital, developmental, or familial (hereditary) in origin?  If the answer is "yes," is this condition a "defect or abnormality," or is it a "disease process"?  The medical professional is to consider the definitions set forth above and, if deemed warranted, he or she may seek guidance from medical-dental text and/or literature, regarding the proper classification of this condition.

* (ii) If the proper classification for this condition is a "defect or abnormality," did this defect or abnormality, which was subject to the corrective dental-oral surgery (i.e., June 1989 extraction of the first bicuspids of the left and right mandibular), performed during service, result in any other dental-oral disorder, to include a TMJ disorder?

* (iii) If the proper classification for this condition is a "disease process," did this condition, which was noted upon entry into service, progress at an abnormally high rate due to the corrective dental-oral surgery (i.e., June 1989 extraction of the first bicuspids of the left and right mandibular), performed during service, which has now resulted in any dental-oral disorder, to include a TMJ disorder?

In addressing question (iii) above, please state whether the classification as a "disease process" is congenital or developmental in origin, or is an acquired condition, and then discuss the following:

o whether the Veteran experienced temporary or intermittent symptoms of this pre-existing dental-oral condition during her period of active duty.

o whether she developed a permanent change in the underlying pathology of this pre-existing dental-oral condition during her period of active duty service; and if so, did this permanent change in the underlying pathology result in any other dental-oral disorder, to include a TMJ disorder?  If so, was this permanent change in the underlying pathology of the pre-existing dental-oral condition due to the natural progress of that condition?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and relevant medical-dental science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If the benefit sought on appeal remains adverse to the Veteran, the AOJ should furnish the Veteran and her representative a supplemental statement of the case and they should be afforded a reasonable opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


